STATE OF HAWAI`I, Plaintiff-Appellee,
v.
ALAPATI NOGA, Defendant-Appellant
No. 28946
Intermediate Court of Appeals of Hawaii.
February 26, 2009.
John M. Tonaki, Public Defender Sandra Kim, Deputy Public Defender for Defendant-Appellant
Peter B. Carlisle, Prosecuting Attorney, Anne K. Clarkin, Deputy Prosecuting Attorney for Plaintiff-Appellee

SUMMARY DISPOSITION ORDER
Watanabe, Presiding Judge, Fujise and Leonard, JJ.
Defendant-Appellant Alapati Noga (Noga) appeals the Judgment of Conviction and Sentence (Judgment), filed on December 14, 2007 in the Family Court of the First Circuit (Family Court).[1] Noga was convicted of Harassment, in violation of HRS § 711-1106 (Supp. 2007).
Noga contends there was insufficient evidence to convict him of Harassment because the State failed to prove the requisite state of mind, i.e., intent to harass, annoy, or alarm.
Upon careful review of the record and the briefs submitted by the parties and having given due consideration to the arguments advanced and the issues raised by the parties, we resolve Nogafs point of error as follows:
Noga's intent to harass, annoy, or alarm may be inferred from his action. State v. Stocker, 90 Hawai`i 85, 92, 976 P.2d 399, 406 (1999). The evidence adduced at trial, considered in the light most favorable to the prosecution, including Noga's slapping and shoving his wife hard enough to leave bruising and scratch marks and the circumstances surrounding his conduct, together with reasonable inferences, demonstrated his intent to harass, annoy, or alarm her. We conclude that there was substantial evidence to support Noga's conviction for Harassment.
For these reasons, the Family Court's December 14, 2007 Judgment is affirmed.
NOTES
[1]  The Honorable Wilson M.N. Loo presided.